DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/476,476 filed on 2019.07.08.

Claims 7-12 are currently pending and have been examined.  

Drawings
	The drawings filed 2019.07.08 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: variable capacity mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  This is interpreted as including variable nozzles per [0021].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 59153920 A, hereinafter ‘920 (cited by applicant), in view of US 2014/0037433 A1 to HADAS et al., hereinafter HADAS. 



    PNG
    media_image1.png
    669
    983
    media_image1.png
    Greyscale


As to claim 7, ‘920 discloses a rod assembly (fig. 1 above) comprising: 
a turnbuckle (13) that extends along a central axis (13 defines an axis), the turnbuckle including a first adjustment hole (see arrow in annotated figure), which extends along the central axis (see figure) and is provided at a first end portion and in which a female thread is formed (shown schematically in fig. 1), and a second adjustment hole (see other arrow in annotated figure), which extends along the central axis (see figure) and is provided at a second end portion and in which a female thread is formed (see annotated figure); 
a first rod (see annotated figure) that is disposed along the central axis (the rod and turnbuckle are coaxial) and includes a first adjustment end portion on which a male thread is formed (shown schematically) and which is to be screwed into the first adjustment hole of the turnbuckle (see figure) and a first connecting end portion which is provided on a side opposite to the first adjustment end portion (portion connecting to 8) and is to be connected to an external first member (8); 
a second rod (7) that is disposed along the central axis and includes a second adjustment end portion on which a male thread is formed and which is to be screwed into the second adjustment hole of the turnbuckle (see figure) and a second connecting end portion which is provided on a side opposite to the second adjustment end portion (see figure) and is to be connected to an external second member (7 is connected to actuator 6); 
st nut on the 1st end of the 1st rod and is in contact with 13); and
 a second nut that is fitted to the second adjustment end portion of the second rod and is in contact with a second end face of the second end portion of the turnbuckle (other arrow in annotated figure indicates unnumbered 2nd nut on the 2nd end of the 2nd rod and is in contact with 13), but does not explicitly disclose the following:
wherein a first turnbuckle-welded portion is provided between the first nut and the first end portion of the turnbuckle and a second turnbuckle-welded portion is provided between the second nut and the second end portion of the turnbuckle, and2Docket No. 523318US Preliminary Amendment a first rod-welded portion is provided between the first nut and the first rod and a second rod-welded portion is provided between the second nut and the second rod.  
MPEP 2141.01(a) provides a reference used in a 35 U.S.C. 103 rejection must be analogous to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor. HADAS is directed to a turbocharger linkage which is welded to ensure against misalignment. ([0020]-[0021]). Thus HADAS is analogous art. 
HADAS discloses a linkage that includes a turnbuckle component fixed between extensions of a rod end, a turbine assembly that includes a rotatable wastegate poppet arm connected to a pivotable wastegate valve control arm coupled to the rod end of the linkage by a peg, and an actuator that includes a translatable rod connected to the turnbuckle component of the linkage to pivot the wastegate valve control arm and rotate the wastegate poppet arm. HADAS teaches that misalignment between a linear electric actuator and a wastegate crank mechanism during assembly process can be reduced through use of two components where the two components are positioned with respect to each other as part of a linkage and thereafter joined, for example, by a laser welding process ([0020]).  This fixes the alignment ([0028]). HADAS in fig. 4 shows various views of a linkage 250 of the assembly 200 of FIG. 2 as including a component assembly 400 and a component assembly 500. In the example of FIG. 4, the component assembly 400 includes a turnbuckle component 410, a rod 430 and a nut 440. The turnbuckle may be fixed once calibration is ensured, re-calibration unlikely, etc. ([0049]). 
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here the prior art teachings of HADAS describe welding components of a turnbuckle linkage, therefore it would be obvious to one of ordinary skill in the art to use the teachings of HADAS to satisfy the limitation wherein a first turnbuckle-welded portion is provided between the first nut and the first end portion of the turnbuckle and a second turnbuckle-welded portion is provided between the second nut and the second end portion of the turnbuckle, and2Docket No. 523318US Preliminary Amendment a first rod-welded portion is provided between the first nut and the first rod and a second rod-welded portion is provided between the second nut and the second rod for the purpose of fixing alignment once a desired position is set ([0060]). 

As to claim 8, ‘ 920 does not explicitly disclose each of the first and second turnbuckle-welded portions is provided in an angular range of 90° to 180° around the central axis.
	However, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide each of the first and second turnbuckle-welded portions in an angular range of 90° to 180° around the central axis.   Applicant has not disclosed that the claimed recitation  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the claimed  range or the taught by HADAS (at [0062] which discusses a welded joint but does not provide an explicit range; however, the welded joint contemplated by HADAS has an inherent limit of >0° to 360°) because both function to secure the turnbuckle components from rotation. 
	Similarly, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04). 

As to claim 10, ‘920 does not explicitly disclose the first and second turnbuckle-welded portions are provided on opposite sides of the central axis.  
	However, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the first and second turnbuckle-welded portions are provided on opposite sides of the central axis.   Applicant has not disclosed that the claimed recitation provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the claimed  range or the taught by HADAS (at [0062] which discusses a welded joint but does not provide an explicit range; however, the welded joint contemplated by HADAS has an inherent limit of >0° to 360°) because both function to secure the turnbuckle components from rotation. Further, the placement of welds on opposite sides as claimed would be obvious because welding induces stresses in the welded material, and placing the welds on opposite sides would serve to balance these stresses. Welding-distortion or deformation or warping of weldments during welding is a natural outcome of intrinsic non uniform heating and cooling of the joint. Welding-distortion is the result of the action of internal stresses which are produced while welding. This is well established in the art. One known technique to control such warping is to balance the weld, i.e. weld on opposite sides of the workpiece.


. 


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 59153920 A, hereinafter ‘920 (cited by applicant), in view of US 2014/0037433 A1 to HADAS et al., hereinafter HADAS, and further in view of JP 2012017667 A, hereinafter ‘667.

    PNG
    media_image2.png
    689
    457
    media_image2.png
    Greyscale



	at least one of the first and second connecting end portions (36e, 36f) is provided with a connecting pin (36k, 36l) having a connection axis orthogonal to a central axis (36k, 36l extend orthogonal to an axis defined by 34), and each of the first and second turnbuckle-welded portions is provided on one side of a virtual plane including the central axis and the connection axis (both 36k, 36l are on one side of a plane defined by the axis defined by 34).  
MPEP 2141.01(a) provides a reference used in a 35 U.S.C. 103 rejection must be analogous to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor. As evidenced by figure 1 (provided above) ‘667 is directed to a turbocharger linkage. Thus ‘667 is analogous art. 
‘667 discloses a linkage that includes a turnbuckle component fixed between extensions of a rod end, the linkage is connected to a variable nozzle vane mechanism 30. 
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here the prior art teachings of ‘667 describe a linkage including the claimed features, therefore it would be obvious to one of ordinary skill in the art to use the arrangement taught by ‘667 to satisfy the limitation at least one of the first and second connecting end portions (36e, 36f) is provided with a connecting pin (36k, 36l) having a connection axis orthogonal to a central axis (36k, 36l extend orthogonal to an axis defined by 34), and each of the first and second turnbuckle-welded portions is provided on one side of a virtual plane including the central axis and the connection axis for the purpose of ease of assembly. Because both connecting pin (36k, 36l) are facing as shown they can be easily assembled by insertion in the direction shown by the arrow in the annotated figure.  

As to claim 12, see explanation for claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 3659834 A 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
3/24/2022